ORDER

PER CURIAM.
Deborah Langeneckert (“Plaintiff’) appeals from the trial court’s judgment granting David Weber and Ste. Genevieve County Abstract Company, Inc.’s (collectively, “Defendants”) Motion to Dismiss for Failure to State a Claim, and judgment denying Plaintiffs Motion for Leave to Amend. In her petition, Plaintiff alleged negligent misrepresentation, professional negligence, professional malpractice and other negligent actions of Defendants. Plaintiff claimed as her damages her attorneys’ fees incurred in the case Baetje v. Eisenbeis, 296 S.W.3d 463 (Mo.App. E.D.2009), in which this Court reversed the trial court’s decision to award an implied easement over Plaintiffs property to the buyers of neighboring land, the Eisenbeis-es. In dismissing Plaintiffs petition against Defendants, the trial court found that Plaintiff was seeking to place herself in the position of the buyer or seller of the original real estate transaction, and Defendants had no relationship with Plaintiff. The trial court later denied Plaintiffs motion for leave to amend, holding that its amended pleadings still would not cure the errors cited in the court’s previous judgment.
We have reviewed the briefs of the parties and the record on appeal and find no *243error of law. No jurisprudential purpose would be served by a written opinion. The judgment is affirmed pursuant to Rule 84.16(b).